Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 21, 1999 (People v Larkins, 262 AD2d 583 [1999]), affirming a judgment of the Supreme Court, Kings County, rendered May 20, 1997.
Ordered that the application is denied.
A defendant in a criminal case has a constitutional right to the effective assistance of counsel (see US Const 6th Amend; NY Const, art I, § 6). With respect to a claim of ineffective assistance of counsel, it is well settled that “[s]o long as the evidence, the law, and the circumstances of a particular case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation, the constitutional requirement will have been met” (People v Baldi, 54 NY2d 137, 147 [1981]). This standard applies to trial, as well as appellate counsel (see People v Stultz, 2 NY3d 277 [2004]). In the instant case, appellate counsel met this standard. Specifically, appellate counsel submitted a well-organized brief which raised several nonfrivolous legal arguments. Nevertheless, the defendant contends that appellate counsel was ineffective for failing to assail trial counsel’s performance. However, “ [effective appellate representation by no means requires counsel to brief or argue every issue that may have merit. When it comes to the choice of issues, appellate lawyers have latitude in deciding which points to advance and how to order them” (People v Stultz, supra at 285). While there may be certain rare circumstances in which this type of claim will justify relief, this is not one of them (see People v Stultz, supra). Smith, J.P., H. Miller, S. Miller and Goldstein, JJ., concur.